DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 17/247,807 is filed on 12/23/2020, This application is a CON of 13/763,062 02/08/2013 PAT 10902084 which is a CON of 12/498,537 filed on 07/07/2009, PAT 8384539 which is a CON of 11/465,154 filed on 08/17/2006, PAT 7570158.
Current Status
This action is the first office action on the merit. Claims 9-28 are pending and ready for examination. A preliminary amendment is filed on 3/11/2021 and replaced with a second preliminary amendment on 9/14/2022. Claims 1-8 have been canceled, claims 9-28 have been newly added.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 depends from a canceled claim, it depends from claim 2 which is canceled, the examiner assumed that claim 11 depends from claim 9 and examined the claim based on such assumption.  Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 10902084. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same claimed scope as explained below:-

Current application
Patent 10902084
Claim 9-15
9. A computer-implemented method performed by a computer system having at least one hardware processor, the computer-implemented method comprising: in response to a determination to initiate a response to an incident that has occurred; 



































identifying a specific type of the incident from amongst a plurality of different types of incidents; 

selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message to the selected remote entity. 


 
10. The computer-implemented method of claim 9, further comprising, in response to the determination that the incident has occurred: determining a specific time at which the incident occurred; identifying a subset of the sensed data that was collected based on the subset of the sensed data being collected during a time range beginning at a first time prior to the specific time at which the incident occurred and ending at a second time after the specific time at which the incident occurred; and designate that the subset of the sensed data not be overwritten.




Claim 9-11
9. A computer-implemented method comprising: collecting, by a sensing unit comprising at least one processor and a computer storage medium, sensed data; temporarily storing, by the sensing unit, the sensed data; analyzing, by the sensing unit, the sensed data; determining, by the sensing unit, that an incident has occurred based on the analyzing of the sensed data; 
identifying, by the sensing unit, multiple ones of a plurality of additional sensing units that are in proximity to the incident based on the analyzing of the sensed data in response to the determination that the incident has occurred,
the sensing unit being coupled to one of a first vehicle or a first fixed non-mobile structure, and each one of the plurality of additional sensing units being coupled to one of a second vehicle or a second fixed non-mobile structure different from the one of the first vehicle or the first fixed non-mobile structure; 

communicating, by the sensing unit, with the multiple ones of the plurality of additional sensing units in response to the determination that the incident has occurred; requesting, by the sensing unit, sensed data from the plurality of additional sensing units in response to a determination that the incident has occurred; 

aggregating, by the sensing unit, the requested sensed data from the plurality of additional sensing units; determining, by the sensing unit, to initiate a response to the incident based on one or more of the sensed data that was collected and the sensed data that was aggregated; 
and in response to the determination to initiate the response to the incident: identifying a specific type of the incident from amongst a plurality of different types of incidents; 
selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message via the communications unit to the selected remote entity.


10. The computer-implemented method of claim 9, further comprising, in response to the determination that the incident has occurred: determining a specific time at which the incident occurred; identifying a subset of the sensed data that was collected by the plurality of sensor devices based on the subset of the sensed data being collected by the plurality of sensor devices during a time range beginning at a first time prior to the specific time at which the incident occurred and ending at a second time after the specific time at which the incident occurred; and designate that the subset of the sensed data not be overwritten.
The underlined limitations of claim 9 are disclosed in claims 11- 15 with equivalent limitation such as the limitation “collected based on the subset” is equivalent to aggregating and so on.

Similarly the system claims 16-22 have equivalent claims-----[Wingdings font/0xE0]
Claims 1-2, and 6.
Similarly the product claims 23-28 have equivalent claims ---[Wingdings font/0xE0]
Claims 12-14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 12- 16, 19-23, 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007 /0124332 A1, Ballesty et al. hereinafter referenced as Ballesty in view of US 2002/0026266 A1, Montague. 
As to independent claim 9, Ballesty teaches “A computer-implemented method performed by a computer system having at least one hardware processor, the computer-implemented method comprising: in response to a determination to initiate a response to an incident that has occurred: identifying a specific type of the incident from amongst a plurality of different types of incidents;” ([abstract] and figures 1-3, “A method of remotely detecting and controlling whether locomotive data indicative of at least one of integrated diagnostic data, telemetry data and recording systems data from a locomotive is valid locomotive data”. Moreover, [0018-0019] wherein the type of the incident is determined “Moreover, the database 32 may be employed to identify a type of event or events and a selected set of images, operational parameter, or environmental parameter data that is preferably associated or relevant to such an event.”, also see [0024-0025] “types of events”. Moreover, [0057-0058] and fig 6 wherein an autonomously correction action to be applied, and wherein the data to be sent to the remote facility based on the determined incident/event as the data correlates to a defined event as in fig 6 step 240. [0019] “The database 32 may be employed to facilitate correlation of selected data with selected or specified events.”, also see [0024-0025]. Moreover, ([0014-0015] wherein the identified event/incident type information is sent to the monitoring center 310 for further managements, also see [0033]. Moreover, [0018-0019] "initiating storing locomotive data .... upon detection of an event". Moreover, ([0039] "services and diagnostic recommendations" reads on "initiate a response to the incident", also see [0023-0024] and [0013]. [0057-0059] "corrective action is autonomously initiated”.)
Ballesty is silent in regards to “selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message to the selected remote entity.” 
Montague teaches “selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message to the selected remote entity.” ([abstract] “A time-critical automatic, instantaneous and direct (dispatcherless) vehicle to vehicle, auto-routing Police/Emergency Medical Service vehicle, notification and response system that provides interactive and direct communication between a vehicle or individual in need of immediate emergency assistance, and the nearest (primary) mobile P/EMS vehicle that is available to respond to the exigency.” Moreover, [0002] “The present invention relates to a direct, dispatcherless, automatic-routing, vehicle-to-vehicle (VTV) and non-vehicular to vehicle (NTV) Police/Emergency Medical Services(P/EMS) system that provides the user with the shortest notification and response time”. [0008] wherein routing the help request is based on the type of the detected event “This methodology automatically routes the emergency request, whether it is an accident, theft or individual medical emergency, whichever is appropriate to the nearest P/EMS vehicle(s).” also see [0011]. Moreover, fig 1 and [0019] “existing flawless accident sensing and theft motion sensing devices”; “Automatic and flawless characterization of an exigency, i.e., theft or accident, e.g., air bag deployment, results in a sensor actuating instantaneous and automatic activation of the on board and dedicated wireless telecommunications system. In this manner, i.e., requesting dispatcherless emergency assistance, whether it is from a vehicle or person in need of time-critical assistance, is totally automatic and instantaneous using a dedicated vehicle emergency number, 767 (SOS), instead of the current all-purpose emergency number 911.” Moreover, [0028-0029] “depending on the emergency event”; “it responds to this emergency event by transmitting the emergency signal (767 signal)”, also see claim 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the direct dispatch-less automatic notification and communication with dedicated appropriate emergency number/ vheicle corresponding to the incident type of Montague to complete the process of Ballesty after defining the incident type, in order address the emergency in an adequate, fast and effective way ([abstract], [0028-0029], [0011] and [0019] Montague). One of ordinary skill in the art would appreciate that the teaching of Ballesty to be accomplished and finalized by effectively addressing the identified incident and actively and practically provide the appropriate needed help accordingly and in timely manner.

As to independent claim 16, Ballesty teaches “A system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising: in response to a determination to initiate a response to an incident that has occurred: identifying a specific type of the incident from amongst a plurality of different types of incidents;” ([abstract] and figures 1-3, “A method of remotely detecting and controlling whether locomotive data indicative of at least one of integrated diagnostic data, telemetry data and recording systems data from a locomotive is valid locomotive data”. Moreover, [0018-0019] wherein the type of the incident is determined “Moreover, the database 32 may be employed to identify a type of event or events and a selected set of images, operational parameter, or environmental parameter data that is preferably associated or relevant to such an event.”, also see [0024-0025] “types of events”. Moreover, [0057-0058] and fig 6 wherein an autonomously correction action to be applied, and wherein the data to be sent to the remote facility based on the determined incident/event as the data correlates to a defined event as in fig 6 step 240. [0019] “The database 32 may be employed to facilitate correlation of selected data with selected or specified events.”, also see [0024-0025]. Moreover, ([0014-0015] wherein the identified event/incident type information is sent to the monitoring center 310 for further managements, also see [0033]. Moreover, [0018-0019] "initiating storing locomotive data .... upon detection of an event". Moreover, ([0039] "services and diagnostic recommendations" reads on "initiate a response to the incident", also see [0023-0024] and [0013]. [0057-0059] "corrective action is autonomously initiated”.)
Ballesty is silent in regards to “selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message to the selected remote entity.” 
Montague teaches “selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message to the selected remote entity.” ([abstract] “A time-critical automatic, instantaneous and direct (dispatcherless) vehicle to vehicle, auto-routing Police/Emergency Medical Service vehicle, notification and response system that provides interactive and direct communication between a vehicle or individual in need of immediate emergency assistance, and the nearest (primary) mobile P/EMS vehicle that is available to respond to the exigency.” Moreover, [0002] “The present invention relates to a direct, dispatcherless, automatic-routing, vehicle-to-vehicle (VTV) and non-vehicular to vehicle (NTV) Police/Emergency Medical Services(P/EMS) system that provides the user with the shortest notification and response time”. [0008] wherein routing the help request is based on the type of the detected event “This methodology automatically routes the emergency request, whether it is an accident, theft or individual medical emergency, whichever is appropriate to the nearest P/EMS vehicle(s).” also see [0011]. Moreover, fig 1 and [0019] “existing flawless accident sensing and theft motion sensing devices”; “Automatic and flawless characterization of an exigency, i.e., theft or accident, e.g., air bag deployment, results in a sensor actuating instantaneous and automatic activation of the on board and dedicated wireless telecommunications system. In this manner, i.e., requesting dispatcherless emergency assistance, whether it is from a vehicle or person in need of time-critical assistance, is totally automatic and instantaneous using a dedicated vehicle emergency number, 767 (SOS), instead of the current all-purpose emergency number 911.” Moreover, [0028-0029] “depending on the emergency event”; “it responds to this emergency event by transmitting the emergency signal (767 signal)”, also see claim 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the direct dispatch-less automatic notification and communication with dedicated appropriate emergency number/ vehicle corresponding to the incident type of Montague to complete the process of Ballesty after defining the incident type, in order address the emergency in an adequate, fast and effective way ([abstract], [0028-0029], [0011] and [0019] Montague). One of ordinary skill in the art would appreciate that the teaching of Ballesty to be accomplished and finalized by effectively addressing the identified incident and actively and practically provide the appropriate needed help accordingly and in timely manner.

As to independent claim 23, Ballesty teaches “A non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising: in response to a determination to initiate a response to an incident that has occurred: identifying a specific type of the incident from amongst a plurality of different types of incidents;” ([abstract] and figures 1-3, “A method of remotely detecting and controlling whether locomotive data indicative of at least one of integrated diagnostic data, telemetry data and recording systems data from a locomotive is valid locomotive data”. Moreover, [0018-0019] wherein the type of the incident is determined “Moreover, the database 32 may be employed to identify a type of event or events and a selected set of images, operational parameter, or environmental parameter data that is preferably associated or relevant to such an event.”, also see [0024-0025] “types of events”. Moreover, [0057-0058] and fig 6 wherein an autonomously correction action to be applied, and wherein the data to be sent to the remote facility based on the determined incident/event as the data correlates to a defined event as in fig 6 step 240. [0019] “The database 32 may be employed to facilitate correlation of selected data with selected or specified events.”, also see [0024-0025]. Moreover, ([0014-0015] wherein the identified event/incident type information is sent to the monitoring center 310 for further managements, also see [0033]. Moreover, [0018-0019] "initiating storing locomotive data .... upon detection of an event". Moreover, ([0039] "services and diagnostic recommendations" reads on "initiate a response to the incident", also see [0023-0024] and [0013]. [0057-0059] "corrective action is autonomously initiated”.)
Ballesty is silent in regards to “selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message to the selected remote entity.” 
Montague teaches “selecting a remote entity to contact from a plurality of remote entities based on the identified specific type of the incident, the plurality of remote entities comprising at least one of a police department, a fire department, a department of transportation, an emergency response unit, a medical services unit, an insurance carrier, a hospital, a media outlet, an emergency contact, and a towing service; and transmitting a message to the selected remote entity.” ([abstract] “A time-critical automatic, instantaneous and direct (dispatcherless) vehicle to vehicle, auto-routing Police/Emergency Medical Service vehicle, notification and response system that provides interactive and direct communication between a vehicle or individual in need of immediate emergency assistance, and the nearest (primary) mobile P/EMS vehicle that is available to respond to the exigency.” Moreover, [0002] “The present invention relates to a direct, dispatcherless, automatic-routing, vehicle-to-vehicle (VTV) and non-vehicular to vehicle (NTV) Police/Emergency Medical Services(P/EMS) system that provides the user with the shortest notification and response time”. [0008] wherein routing the help request is based on the type of the detected event “This methodology automatically routes the emergency request, whether it is an accident, theft or individual medical emergency, whichever is appropriate to the nearest P/EMS vehicle(s).” also see [0011]. Moreover, fig 1 and [0019] “existing flawless accident sensing and theft motion sensing devices”; “Automatic and flawless characterization of an exigency, i.e., theft or accident, e.g., air bag deployment, results in a sensor actuating instantaneous and automatic activation of the on board and dedicated wireless telecommunications system. In this manner, i.e., requesting dispatcherless emergency assistance, whether it is from a vehicle or person in need of time-critical assistance, is totally automatic and instantaneous using a dedicated vehicle emergency number, 767 (SOS), instead of the current all-purpose emergency number 911.” Moreover, [0028-0029] “depending on the emergency event”; “it responds to this emergency event by transmitting the emergency signal (767 signal)”, also see claim 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the direct dispatch-less automatic notification and communication with dedicated appropriate emergency number/ vheicle corresponding to the incident type of Montague to complete the process of Ballesty after defining the incident type, in order address the emergency in an adequate, fast and effective way ([abstract], [0028-0029], [0011] and [0019] Montague). One of ordinary skill in the art would appreciate that the teaching of Ballesty to be accomplished and finalized by effectively addressing the identified incident and actively and practically provide the appropriate needed help accordingly and in timely manner.

As to claims 12, 19 and 25, Ballesty teaches “collecting sensed data; temporarily storing the sensed data; analyzing the sensed data; and determining that an incident has occurred based on the analyzing of the sensed data.” ([abstract], fig 1-3, and [0016-0018] wherein the integrated on board system sense and record data, and wherein the diagnosed, telemetry and detected data to be collected and recorded. Moreover, [0021] the of identifying component status and/or failure… is based on the data analysis as in [0033] “analysis of locomotive event”; “data capture analysis and incident investigation”, also see [0057] “analyzing the data”. See [0018-0019].)

As to claims 13, 20 and 26, Ballesty teaches “determining to initiate a response to the incident based on one or more of the sensed data that was collected and the sensed data that was aggregated.” ([0018-0019] "initiating storing locomotive data .... upon detection of an event". Moreover, ([0039] "services and diagnostic recommendations" reads on "initiate a response to the incident", also see [0023-0024] and [0013]. [0057-0059] "corrective action is autonomously initiated”.)

As to claims 14, 21 and 27, Ballesty teaches wherein the specific type of the incident comprises a locomotive accident. ([0013] “An event recorder includes recoding and transmitting locomotive data, such as but not limited to relevant video, geographic data….. to assist in resolving issues related to RR crossing accident, train derailment, collision…”
Ballesty is silent in regards to “wherein the specific type of the incident comprises an automobile accident.” 
Montague teaches “wherein the specific type of the incident comprises an automobile accident.” ([abstract] “The latter is modified and designed to operate with a flawless vehicle theft and/or accident characterization technology.” Moreover, [0024] “The emergency signal is coded to identify the type of emergency, such as vehicle accident”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the process of remote detection on the automobiles of Montague in order to increase the feasibility and applicability of Ballesty to include not only locomotive, yet to add the automotive aspect to it. One of ordinary skill in the art would expect that the on board system of fig 2 of Ballesty could be implemented as a “stand alone” on any vehicle within the automotive vehicles. See Ballesty [0064] “It will be understood that a person skilled in the art may make modifications to the preferred embodiment shown herein within the scope and intent of the claims. While the present invention has been described as carried out in a specific embodiment thereof, it is not intended to be limited thereby but is intended to cover the invention broadly within the scope and spirit of the claims.”

As to claims 15, 22 and 28, Ballesty as modified teaches the limitations of claims 9, 16 and 23 respectively above.
Ballesty is silent in regards to “wherein the message transmitted to the selected remote entity comprises a time and a location of the incident that has occurred.”
	Montague teaches “wherein the message transmitted to the selected remote entity comprises a time and a location of the incident that has occurred.” ([0007] “real-time (instantaneous) notification”; “Trimble's Fleetvision 3.0 system currently used in the market place for mobile positioning and communication with real time location capability,” Moreover, [0022-0023] “incoming 767 message within a predetermined time frame, e.g., within 5 seconds of receipt of the emergency GPS/FMS message”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the commercially available system and applicable within the art “Trimble's Fleetvision 3.0 system” used by Montague to be included within the remote detection system of Ballesty in order to address the emergency in an adequate, fast and effective way ([abstract], [0028-0029], [0011] and [0019] Montague). One of ordinary skill in the art would appreciate that the teaching of Ballesty to be accomplished and finalized by effectively addressing the identified incident and actively and practically provide the appropriate needed help accordingly and in timely manner.

Claims 10-11, 17-18 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballesty as modified by Montague as applied to claim 9, 16 and 23 above, and further in view of US 2006/0092043 A1, Lagassey.

As to claims 10, 17 and 24, Ballesty teaches “in response to the determination that the incident has occurred: determining a specific time at which the incident occurred;” ([0029-0032] “the video data may be captured and stored in a universal time-tagged manner with other locomotive parameters,”; [0036] “Time tag data”; [0042] “time stamped” also see claim 18.)
“identifying a subset of the sensed data that was collected based on the subset of the sensed data being collected during a time range;” (claim 9, "data file size"; "data time stamps". Moreover, [0023] "during an event', "associated with a selected event”; and [0036] "The GPS provides geographic, movement, and time data to the management unit 10 to facilitate correlation of selected image, operational and environmental parameter data with a chronological time and/or geographic location. Time tag data may include, but not be limited to, chronological time”. The geographic data includes time stamp of the event as in [0018] “(on/off, time and location activation, image quality settings, etc.), association of audio/video data with parameter and event data, interfaces with the wireless network, processes commands from the off-board data and monitoring center, and system diagnostics and health status”. Moreover, [0013] “An event recorder functionality includes recording and transmitting locomotive data, such as but not limited to relevant video, geographic data”. Moreover, [0002] “Event recorders exist for use with locomotives. Such event recorders receive data corresponding to numerous parameters”. Furthermore, [0023] “video data and audio data for a significant period of time (e.g., 15 minutes) associated with a selected event”. i.e. each event is associated with its correspondence time period. Also see [0032], [0042] and [0054])
Ballesty is silent in regards to “a time range beginning at a first time prior to the specific time at which the incident occurred and ending at a second time after the specific time at which the incident occurred; and designate that the subset of the sensed data not be overwritten.”
Lagassey teaches “during a time range beginning at a first time prior to the specific time at which the incident occurred and ending at a second time after the specific time at which the incident occurred; and designate that the subset of the sensed data not be overwritten.” ([0063] "representing the time (absolute or relative) the image was created”, "a time of relevant traffic control device changes (such as the time a traffic light turns red), a time of detection of an acoustic signal representing a preliminary sound anticipating a vehicular incident or non-vehicular incident, a time of a determination that a vehicular or non-vehicular incident has occurred, or other times", also see [0108] [0111-0112] and [0122]. Moreover, claims 37 and 41 "selectively maintaining incident-related data captured preceding said determining at least until a condition is satisfied”, also see [0055-0056], [0133] and [0139] "stops overwriting"; "persistent storage", and [0091] "stops overwriting")
It would have been obvious to one of ordinary skill in the art at the time of the invention to record timing of imminent or actual events/ incidents prior and during incident period and its associated related/correlated time period/time stamp while protecting such valid data from being overwritten of Lagassey to the teaching of Ballesty in order to obtain a high degree of accuracy and reliability (Lagassey [0047], [0045]) while maintain low cost implementation as in (Lagassey [0045])

As to claims 11 and 18, Ballesty teaches “in response to the determination that the incident has occurred: determining a specific time at which the incident occurred;” ([0029-0032] “the video data may be captured and stored in a universal time-tagged manner with other locomotive parameters,”; [0036] “Time tag data”; [0042] “time stamped” also see claim 18.)
“identifying a subset of the sensed data that was collected by a sensing unit based on the subset of the sensed data being collected by the sensing unit during a time range” (claim 9, "data file size"; "data time stamps". Moreover, [0023] "during an event', "associated with a selected event”; and [0036] "The GPS provides geographic, movement, and time data to the management unit 10 to facilitate correlation of selected image, operational and environmental parameter data with a chronological time and/or geographic location. Time tag data may include, but not be limited to, chronological time”. The geographic data includes time stamp of the event as in [0018] “(on/off, time and location activation, image quality settings, etc.), association of audio/video data with parameter and event data, interfaces with the wireless network, processes commands from the off-board data and monitoring center, and system diagnostics and health status”. Moreover, [0013] “An event recorder functionality includes recording and transmitting locomotive data, such as but not limited to relevant video, geographic data”. Moreover, [0002] “Event recorders exist for use with locomotives. Such event recorders receive data corresponding to numerous parameters”. Furthermore, [0023] “video data and audio data for a significant period of time (e.g., 15 minutes) associated with a selected event”. i.e. each event is associated with its correspondence time period. Also see [0032], [0042] and [0054], see figs 1-3 wherein sensing devices and event recordings related elements are illustrated)
Ballesty is silent in regards to “a time range beginning at a first time prior to the specific time at which the incident occurred and ending at a second time after the specific time at which the incident occurred, and requesting that the sensing unit store the subset of data it has collected.
Lagassey teaches “beginning at a first time prior to the specific time at which the incident occurred and ending at a second time after the specific time at which the incident occurred; and requesting that the sensing unit store the subset of data it has collected.” ([0063] "representing the time (absolute or relative) the image was created”, "a time of relevant traffic control device changes (such as the time a traffic light turns red), a time of detection of an acoustic signal representing a preliminary sound anticipating a vehicular incident or non-vehicular incident, a time of a determination that a vehicular or non-vehicular incident has occurred, or other times", also see [0108] [0111-0112] and [0122]. Moreover, claims 37 and 41 "selectively maintaining incident-related data captured preceding said determining at least until a condition is satisfied”, also see [0055-0056], [0133] and [0139] "stops overwriting'' .. "persistent storage", and [0091] "stops overwriting''))
It would have been obvious to one of ordinary skill in the art at the time of the invention to record timing of imminent or actual events/ incidents prior and during incident period and its associated related/correlated time period/time stamp while protecting such valid data from being overwritten of Lagassey to the teaching of Ballesty in order to obtain a high degree of accuracy and reliability (Lagassey [0047], [0045]) while maintain low cost implementation as in (Lagassey [0045])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5,805,670 Pons et al is drawn to emergency communicating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        10/5/2022